Case 1:20-cv-00731-LO-JFA Document 19 Filed 07/01/20 Page 1 of 1 PageID# 191



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                            Civil Action No. 20-cv-731
                Plaintiff,

        v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                Defendant.


       NOTICE OF HEARING ON MOTION FOR PRELIMINARY INJUNCTION

       Through undersigned counsel, Plaintiff National Association of Immigration Judges has

filed a motion for a preliminary injunction and seeks to present argument on the motion on Friday,

July 31, 2020, at 10:00 A.M. or such other time as the Court may direct.



 July 1, 2020                                       Respectfully submitted,

  /s/ Victor M. Glasberg                             /s/ Ramya Krishnan
 Victor M. Glasberg (VA 16184)                      Ramya Krishnan*
 Victor M. Glasberg & Associates                    Stephanie Krent*
 121 S. Columbus Street                             Alex Abdo*
 Alexandria, VA 22314                               Knight First Amendment Institute
 T: (703) 684-1100                                    at Columbia University
 F: (703) 684-1104                                  475 Riverside Drive, Suite 302
 VMG@robinhoodesq.com                               New York, NY 10115
                                                    T: (646) 745-8500
                                                    F: (646) 661-3361
                                                    ramya.krishnan@knightcolumbia.org
 *pro hac vice application forthcoming
                                                    Counsel for the Plaintiff




                                                1
